Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. Claims 21 through 37 were considered.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2021 has been entered.
 
Response to Amendment
3.	This action is in response to communication filed on 11/28/2021.
a. Claims 21-37 are pending in this application.
b. Claims 1-20 has been canceled.
c. Claims 21-37 has been newly added.

Claim Objections
4.	Claim 34 is objected to because of the following informalities:  
.  Appropriate correction is required.

Response to Arguments Regarding Claim Rejections – 35 USC § 102/103
5.	Applicant's arguments, see page 8-13 of REMARKS, filed on 11/28/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. Applicant argues in substance that:
a. “With regard to the amended claim 21 (corresponding to previously presented claim 1), Applicant respectfully submits that, for reasons that Applicant has difficulty trying to understand, Office recites in lines 1-14 of page 5 of the FOA (dated April 30, 2021) that: Regarding claim 1, Burckart teaches ... receive, from a user terminal, a message from a user terminal requesting a media segment file based upon the at least one characteristic; and … transmit, to the user terminal, at least one second metadata set corresponding to the at least one characteristic to the user terminal in response to the request message, ... With all due respect, Applicant submits that the above portion of the written rejection is not true because, in contrast to the management server claimed in claim 21, Burckart's management server (211 of Burckart) is not capable of receiving a request for MSF with one characteristic from a user terminal and transmit second MDS corresponding to the one characteristic to the user terminal." (see remarks page 08-09) 

Regarding applicant’s remarks that “Burckart's management server (211 of Burckart) is not capable of receiving a request for MSF with one characteristic from a user terminal and transmit second MDS corresponding to the one characteristic to the user terminal”, claim language in limitations “receive…transmit” nowhere mentions that the receiving and transmitting steps are performed by the management server. Similarly in Bruckart as shown in fig. 4(420) and explained in [67-68], server 420 receives the request from client for the specific media file and it transmits the media metadata in response to the client request. Therefore, Examiner disagrees with above remarks provided by the applicant.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. With respect to claim 21, 24 and 30 it recite(s) the system comprising “…store a plurality of media segment files…; …store a plurality of first metadata sets…; receive a message requesting a media segment…; transmit at least one second metadata set…; transmit to the user terminal...the requested at least one media segment file…”. The steps of “…store a plurality of media segment files…; …store a plurality of first metadata sets…; receive a message requesting a media segment…”, as drafted, is a process that, under its broadest reasonable interpretation, falls within the concepts performed in the human mind i.e. “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application because adding “transmit at least one second metadata set…; transmit to the user terminal...the requested at least one media segment file…” with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element 
Dependent claim(s) 22-23, 25-29 and 31-37 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-24, 26, 28, 30, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al. (US 2013/0185452 A1) hereafter Burckart in view of Warren (US 2015/0304689 A1).

Regarding claim 21, Burckart teaches a system comprising:  
3a management server (fig. 2(211)) to store a plurality of first metadata sets respectively associated with at least one 4characteristic of the plurality of media segment files (fig. 2(213) and [34]: server 211 configuration can include cache 212 storing metadata 213 for media available from server 211. Metadata 213 can comprise, for example, live media indicator, name for the media, memory locations storing parts of media.), the management server being configured to:  
5receive, from a user terminal, a message requesting a media segment file based 6upon the at least one characteristic (fig. 5(505) and [67]: the process initiates at step 505 with a request for information on available media from server 420. The request can further comprise a specific request for a single media file such as for a specific identified movie (i.e. client requests media file based on media information)); and 
transmit, to the user terminal, at least one 7second metadata set corresponding to the at least one characteristic to 8the user terminal in response to the request message (fig. 5(510) and [68]: client 405 can receive metadata 430 with information on an available, encoded media file (step 510). Metadata 430 of FIG. 4 received can include, for example, the name for the media file, a byte length, memory location, live media indicator, policy data, digital rights management information (i.e. server transmits metadata related with media information to client in response)).
Burckart however does not teach a storage device to store a plurality of media segment files captured at a first location; wherein the storage device is configured to directly transmit to the user terminal, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested at least one media segment file.
	Warren teaches a storage device to store a plurality of media segment files captured at a first location (fig. 2(205, 210) and [36, 64]: Block 925 includes storing a remaining portion of the video content locally (i.e. 205 storing video captured at 210));  
	wherein the storage device is configured to directly transmit to the user terminal, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested at least one media segment file (fig. 2 (105-storage device, 215 – user terminal), fig. 8(810-815) and [61]: At block 805, method 800 includes receiving from a cloud storage metadata about at least one event video recorded by a camera of the home automation system. Block 810 includes requesting video content related to the at least one event based on the metadata.  At block 815, the method 800 includes receiving at least some of the video content from a controller of the home automation system (i.e. controller 105 having storage device directly transmits the requested video, here user 215 requests video based on the metadata provided by the cloud storage)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart to incorporate the teachings of Warren and storing media segment captured at first location and storage device directly transmit requested media segment file by the user terminal associated with the second metadata set. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Warren, [60]).

1Regarding claim 3, 	Regarding claim 23, Burckart in view of Warren teaches the system according to claim 21.
Burckart further teaches wherein the at least one characteristic comprises 2a selected event type, each of the first metadata sets includes an event type of a corresponding 3media segment file ([34]: Metadata 213 can comprise, for example, live media indicator, name for the media (i.e. live media is the type of the event)), and  
4 each of the second metadata sets has the selected event type ([64]: client 405 receives metadata 430 from server 420 on media available from server 420. Metadata 430 can comprise information on media files that can include, a name for the media file, live media indicator (i.e. live media indicator is the selected event type)).  

1			Regarding claim 24, Burckart teaches a method of providing selectable media captured at one location to another 2location (fig. 2, 5), the method comprising the steps of:  
34storing, by a management server, a plurality of first metadata sets respectively associated with at least one characteristic of the splurality of media segment files (fig. 2(213) and [34]: server 211 configuration can include cache 212 storing metadata 213 for media available from server 211. Metadata 213 can comprise, for example, live media indicator, name for the media, memory locations storing parts of media.);  
6receiving, by a management server, from a user terminal,  a message requesting a media segment file based upon the 7at least one characteristic (fig. 5(505) and [67]: the process initiates at step 505 with a request for information on available media from server 420. The request can further comprise a specific request for a single media file such as for a specific identified movie (i.e. client requests media file based on media information));  
8transmitting, by a management server, to the user terminal, a second metadata set corresponding to the at least one characteristic to the 9user terminal in response to the request message (fig. 5(510) and [68]: client 405 can receive metadata 430 with information on an available, encoded media file (step 510). Metadata 430 of FIG. 4 received can include, for example, the name for the media file, a byte length, memory location, live media indicator, policy data, digital rights management information (i.e. server transmits metadata related with media information to client in response)).
Burckart however does not teach storing, by a storage device, a plurality of media segment files captured at a first location; transmitting, by the storage device, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested at least one media segment file to the user terminal.
	Warren teaches storing, by a storage device, a plurality of media segment files captured at a first location (fig. 2(205, 210) and [36, 64]: Block 925 includes storing a remaining portion of the video content locally (i.e. 205 storing video captured at 210));  
	transmitting, by the storage device, in response to a request for at least one media segment file associated with the at least one second metadata set, the requested at least one media segment file to the user terminal (fig. 2 (105-storage device, 215 – user terminal), fig. 8(810-815) and [61]: At block 805, method 800 includes receiving from a cloud storage metadata about at least one event video recorded by a camera of the home automation system. Block 810 includes requesting video content related to the at least one event based on the metadata.  At block 815, the method 800 includes receiving at least some of the video content from a controller of the home automation system (i.e. controller 105 having storage device transmits the requested video, here user 215 requests video based on the metadata provided by the cloud storage)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart to incorporate the teachings of Warren and storage device storing media segment files captured at first location, and storage device transmitting requested media segment file by the user terminal associated with the second metadata set. One of ordinary skilled in the art would have been motivated to combine the teachings in order for user to access video content collected by a home automation system using mobile computing device (Warren, [60]).

1 Regarding claim 26, 35Regarding claim Burckart in view of Warren teaches the method according to claim 24. 
Burckart further teaches wherein the at least one characteristic 2comprises a selected event type, and each of the first metadata sets includes an event type of a 3corresponding media segment file ([34]: Metadata 213 can comprise, for example, live media indicator, name for the media (i.e. live media is the type of the event)), and  
4wherein each of the second metadata sets has the selected event type ([64]: client 405 receives metadata 430 from server 420 on media available from server 420. Metadata 430 can comprise information on media files that can include, a name for the media file, live media indicator (i.e. live media indicator is the selected event type)).  

Regarding claim 28, 35Regarding claim Burckart in view of Warren teaches the method according to claim 24.  
	Burckart however does not teach further comprising the steps of:  2receiving the plurality of media segment files through a network from an external media 3uploader; and receiving additionally the first metadata sets from the media uploader.
	Warren teaches further comprising the steps of:  2receiving the plurality of media segment files through a network from an external media 3uploader (fig. 9(910, 920) and [64]: At block 920, method 900 includes delivering a portion of the video content and the metadata to the cloud storage (i.e. cloud storage receives media segment from media uploader)); and  
	4receiving additionally the first metadata sets from the media uploader ([64]: At block 920, method 900 includes delivering a portion of the video content and the metadata to the cloud storage. Generating metadata may include identifying at least one of a time, date, location, and type of event associated with the video content (i.e. cloud storage receives metadata set from media uploader)). 
(Warren, [63]).

Regarding claim 30, Burckart teaches a method of managing information associated with selectable media, the method 2comprising the steps of: 3  
6receiving, by a management server, from a user terminal, a message requesting a media segment file based upon the 7at least one characteristic (fig. 5(505) and [67]: the process initiates at step 505 with a request for information on available media from server 420. The request can further comprise a specific request for a single media file such as for a specific identified movie (i.e. client requests media file based on media information)); and  
8transmitting, by the management server, to a user terminal, at least one a second metadata set corresponding to the at least one characteristic in response to the request message8 (fig. 5(510) and [68]: client 405 can receive metadata 430 with information on an available, encoded media file (step 510). Metadata 430 of FIG. 4 received can include, for example, the name for the media file, a byte length, memory location, live media indicator, policy data, digital rights management information (i.e. server transmits metadata related with media information to client in response)).
Burckart however does not teach receiving, by a management server, a plurality of first metadata sets respectively associated with a plurality of media segment files, each of the first metadata sets including associated with at least one characteristic of a corresponding Page 5 of 15Application Serial No. 15/968,969PATENT Reply to NFOA of October 30, 2020Docket: HT70024 media segment file; storing, by the management server, the plurality of first metadata sets.
	Warren teaches receiving, by a management server, a plurality of first metadata sets respectively associated with a plurality of media segment files, each of the first metadata sets including associated with at least one characteristic of a correspondingPage 5 of 15Application Serial No. 15/968,969PATENT Reply to NFOA of October 30, 2020Docket: HT70024media segment file ([64]: At block 920, method 900 includes delivering a portion of the video content and the metadata to the cloud storage. Generating metadata may include identifying at least one of a time, date, location, and type of event associated with the video content (i.e. cloud storage receives metadata set associated with video content from media uploader)). 
	storing, by the management server, the plurality of first metadata sets ([64-65]: ([64]: At block 920, method 900 includes delivering a portion of the video content and the metadata to the cloud storage (i.e. cloud storage stores metadata set, here the metadata received from the 205 is first metadata set)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart to incorporate the teachings of Warren and receive metadata set associated with media files and each metadata set including associated characteristic of media segment and store first metadata set. One of ordinary skilled in the art would have been motivated to combine the teachings in order to store video content collected by home automation system (Warren, [63]).

1 Regarding claim 32, Burckart in view of Warren teaches t1Regarding claim 1,Rrrhe method according to claim 30. 
	Warren further teaches wherein the first metadata sets are associated 2with at least one media storage unit to which the plurality of media segment files are uploaded (fig. 9(910-920) and [64-65]: Generating metadata may include identifying at least one of a time, date, location, and type of event associated with the video content.  The home automation system may include at least one controller operable to determine which portion of the video content to store remotely in a cloud storage (i.e. metadata set are associated with cloud storage where media files are uploaded)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart (Warren, [63]).
  
Regarding claim 33, Burckart in view of Warren teaches t1Regarding claim 1,Rrrhe method according to claim 30.
Burckart teaches wherein the at least one characteristic further comprises a selected event type ([64]: client 405 receives metadata 430 from server 420 on media available from server 420. Metadata 430 can comprise information on media files that can include, a name for the media file, live media indicator (i.e. live media indicator is the selected event type)).  

	Regarding claim 34, Burckart in view of Warren teaches t1Regarding claim 1,Rrrhe method according to claim 15 (note: examiner believe it should be claim 33).
Burckart teaches  4wherein the at least one second metadata set has the selected event type ([64]: client 405 receives metadata 430 from server 420 on media available from server 420. Metadata 430 can comprise information on media files that can include, a name for the media file, live media indicator (i.e. live media indicator is the selected event type)). 
Burckart however does not teach wherein each of the plurality of first metadata sets further includes an event type of a corresponding 3media segment file.
	Warren teaches wherein each of the plurality of first metadata sets further includes an event type of a corresponding 3media segment file (fig. 9(910-920) and [64-65]: Block 910 includes generating metadata relating to the video content.  At block 920, method 900 includes delivering a portion of the video content and the metadata to the cloud storage. Generating metadata may include identifying at least one of a time, date, location, and type of event associated with the video content (i.e. metadata set includes event type)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart in view of Warren to further incorporate the teachings of Warren and first metadata set includes event type of media file. One of ordinary skilled in the art would have been motivated to combine the teachings in order to store video content collected by home automation system (Warren, [63]).

Regarding claim 36, Burckart in view of Warren teaches t1Regarding claim 1,Rrrhe method according to claim 21.
Burckart however does not teach wherein the storage device is further configured to store the plurality of segment files, the plurality of segment files parsed in a predetermined time unit.
	Warren teaches wherein the storage device is further configured to store the plurality of segment files, the plurality of segment files parsed in a predetermined time unit ([36]: Video storage module 125 may determine a storage location for the video content using, at least in part, the metadata generated by metadata module 120.  At least some of the video content may be stored in database 220. [28]: The metadata may include information related to the video content such as, for example, time of day, day of week, an event, or other conditions and parameters (i.e. storage storing video segments, here video segment is stored based on metadata including time)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart in view of Warren to further incorporate the teachings of Warren and storage device storing the plurality of segment files parsed in a predetermined time unit. One of ordinary skilled in the art would have been motivated to combine the teachings in order to store video content collected by home automation system (Warren, [63]).

Claim 22, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al. (US 2013/0185452 A1) hereafter Burckart in view of Warren (US 2015/0304689 A1) further in view of Blom et al. (US 2007/0162971 A1) hereafter Blom.

1Regarding cli 	Regarding claim 22, Burckart in view of Warren teaches the system according to claim 21. 
Burckart further teaches wherein the media segment files captured at the 2first location are obtained in continuous time intervals ([53]: live media 242 provides media 216 from a real-time transmission. That is, digital movie cameras and audio devices capture a live event to generate live media 242 and stream the data in real time to server 211 (i.e. server 211 obtains the media segments captured at 242 in continuous time interval)). 
Burckart in view of Warren however does not teach each of the first metadata sets includes 3information indicating a time interval of a corresponding media segment file, and the at least one 4characteristic comprises a selected time interval.
Blom teaches each of the first metadata sets includes 3information indicating a time interval of a corresponding media segment file, and the at least one 4characteristic comprises a selected time interval ([32, 34]: the capturing device captures media content and determines one or more characteristics of the captured content (e.g., longitude, latitude, zoom ratio, time stamp) (i.e. metadata includes time stamp, time stamp indicates the time interval). The capturing device transmits the metadata to the list of target devices determined according to step 310 (i.e. first metadata includes the time stamp characteristic)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart in view of Warren to incorporate the teachings of Blom and first metadata set includes the information indicating a time interval of media segment file and the characteristic comprises selected time interval. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine characteristics of the captured content (Blom, [32]).

Regarding claim 25, 35Regarding claim Burckart in view of Warren teaches the method according to claim 24. 
Burckart further teaches wherein the media segment files captured at the first location are obtained in continuous time intervals ([53]: live media 242 provides media 216 from a real-time transmission. That is, digital movie cameras and audio devices capture a live event to generate live media 242 and stream the data in real time to server 211 (i.e. server 211 obtains the media segments captured at 242 in continuous time interval)). 
Burckart in view of Warren however does not teach each of the first metadata sets includes 3information indicating a time interval of a corresponding 
Blom teaches each of the first metadata sets includes 3information indicating a time interval of a corresponding media segment file, and the at least one 4characteristic comprises a selected time interval ([32, 34]: the capturing device captures media content and determines one or more characteristics of the captured content (e.g., longitude, latitude, zoom ratio, time stamp) (i.e. metadata includes time stamp, time stamp indicates the time interval). The capturing device transmits the metadata to the list of target devices determined according to step 310 (i.e. first metadata includes the time stamp characteristic)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart in view of Warren to incorporate the teachings of Blom and first metadata set includes the information indicating a time interval of media segment file and the characteristic comprises selected time interval. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine characteristics of the captured content (Blom, [32]).

Regarding claim 31, Burckart in view of Warren teaches t1Regarding claim 1,Rrrhe method according to claim 30. 
Burckart further teaches wherein the media segment files captured at 2the first location are obtained in continuous time intervals ([53]: live media 242 provides media 216 from a real-time transmission. That is, digital movie cameras and audio devices capture a live event to generate live media 242 and stream the data in real time to server 211 (i.e. server 211 obtains the media segments captured at 242 in continuous time interval)). 
Burckart in view of Warren however does not teach each of the first metadata sets 3includes information indicating a time interval of a corresponding media segment file, and the at 4least one characteristic comprises a selected time interval.
Blom teaches each of the first metadata sets 3includes information indicating a time interval of a corresponding media segment file, and the at 4least one characteristic comprises a selected time interval ([32, 34]: the capturing device captures media content and determines one or more characteristics of the captured content (e.g., longitude, latitude, zoom ratio, time stamp) (i.e. metadata includes time stamp, time stamp indicates the time interval). The capturing device transmits the metadata to the list of target devices determined according to step 310 (i.e. first metadata includes the time stamp characteristic)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart in view of Warren to incorporate the teachings of Blom and first metadata set (Blom, [32]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al. (US 2013/0185452 A1) hereafter Burckart in view of Warren (US 2015/0304689 A1) further in view of Slssingar (US 2016/0142507 A1).

Regarding claim 27, 35Regarding claim Burckart in view of Warren teaches the method according to claim 24. 
Burckart teaches wherein the step of transmitting the requested at least one 2media segment files comprises: 3 transmitting, to the user terminal, the requested at least one media segment file based on HTTP (hypertext transfer protocol) (fig. 5(540) and [73]: client 405 receives requested portion 457 of encoded media file 217. [63]: Server 420 can function as a web server, media server, hypertext transport protocol (HTTP) server, hypertext transport protocol live streaming (HTTP-LS) server (i.e. server uses HTTP for transmitting requested media)) and FTP (file transfer protocol).  
Burckart in view of Warren however does not teach transmitting, to the user terminal, the requested at least one media segment file based on FTP (file transfer protocol).
	Slssingar teaches transmitting the requested media segment files to the user terminal based on FTP (file transfer protocol) ([80]: the client device 2 sends a content request 74 to the content server 8, which responds with the content 75 in question, either with a file transfer, e.g. using HTTP (Hypertext Transfer Protocol) or FTP (File Transfer Protocol)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart in view of Warren to incorporate the teachings of Slssingar and transmitting media content to user based on FTP. One of ordinary skilled in the art would have been motivated to combine the teachings in order for communication between a content server and client device (Slssingar, [78]).

	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al. (US 2013/0185452 A1) hereafter Burckart in view of Warren (US 2015/0304689 A1) further in view of McCoy et al. (US 2015/0370892 A1) hereafter McCoy.

Regarding claim 29, 35Regarding claim Burckart in view of Warren teaches the method according to claim 28.
Burckart in view of Warren however does not teach wherein the step of receiving of the plurality 2of media segment files comprises: receiving the plurality of media segment files from the media uploader based on HTTP 36and the FTP. 
	McCoy teaches wherein the step of receiving of the plurality 2of media segment files comprises: receiving the plurality of media segment files from the media uploader based on HTTP 36and the FTP ([28, 32]: the communication network 110 may include, Hypertext Transfer Protocol (HTTP), File Transfer Protocol (FTP). The server computing device 106 may receive a processed recorded audio sample and first metadata associated with the processed recorded audio sample (i.e. receive media files from uploader based on HTTP and FTP)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart in view of Warren to incorporate the teachings of McCoy and receiving plurality of media segment files from media uploader based on HTTP and FTP. One of ordinary skilled in the art would have been motivated to combine the teachings in order for server and computing device to communicate with each other (McCoy, [28]).
1Regarding cli	
	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al. (US 2013/0185452 A1) hereafter Burckart in view of Warren (US 2015/0304689 A1) further in view of further in view of Pak (US 2017/0286195 A1).

 Regarding claim 35, Burckart in view of Warren teaches t1Regarding claim 1,Rrrhe method according to claim 33.
Burckart in view of Warren however does not teach receiving a request to change an event type of at least one of the plurality of first metadata sets; and 3updating the at least one first metadata set, to have the changed event type.
	Pak teaches further comprising the steps of: 2 receiving a request to change an event type of at least one of the plurality of first metadata sets (fig. 4[403, 416) and [61-62]: the collaboration server 113 receives a request to modify an information object 116 and data to be added to, removed from, and/or modified within the information object 116. The collaboration server 113 has been requested to modify an information object 116 for storing video data, the collaboration server 113 may check to determine that the data is indeed video data or appropriate metadata and not some other type of data.); and  
	3updating the at least one first metadata set, to have the changed event type (fig. 4[403, 416) and [65]: the collaboration server 113 retrieves the information object 116 to be modified from the data store 111 (FIG. 1) or otherwise accesses the information object 116. The collaboration server 113 then proceeds to modify the attributes 213 
(FIG. 2), of the information object 116 so that the information object 116 will reflect the changes and/or modifications requested.).  
(Pak, [65]).

	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Burckart et al. (US 2013/0185452 A1) hereafter Burckart in view of Warren (US 2015/0304689 A1) further in view of further in view of Kosaka et al. (US 2015/0104147 A1) hereafter Kosaka. 

1 Regarding claim 37, Burckart in view of Warren teaches t1Regarding claim 1,Rrrhe method according to claim 36.
Burckart in view of Warren however does not teach wherein the management server is further configured to search the at least one second meta data set related to a specific time interval among the plurality of meta data sets.  
	Kosaka teaches wherein the management server is further configured to search the at least one second meta data set related to a specific time interval among the plurality of meta data sets (fig. 1(20, 21) and [74]: In the case in which time is utilized as a search criterion, the server 20 may analyze metadata associated with the image data stored in the database 21 to match the time of a particular event with a timestamp of corresponding image data (i.e. server search the metadata related to specific timestamp)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burckart in view of Warren to incorporate the teachings of Kosaka and management server searches metadata set related to a specific time interval among metadata sets. One of ordinary skilled in the art would have been motivated to analyze metadata corresponding to event (Kosaka, [74]).

Additional References
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Hildreth et al., US 20070226365 A1: Aspects of digital media content distribution.
	b. Snibbe et al., US 20160173960 A1: METHODS AND SYSTEMS FOR GENERATING AUDIOVISUAL MEDIA ITEMS.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453